             Case 20-33918 Document 82 Filed in TXSB on 08/07/20 Page 1 of 6




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                     )
    In re:                                                           ) Chapter 11
                                                                     )
    BENEVIS CORP., et al.1                                           ) Case No. 20-33918 (MI)
                                                                     )
                              Debtors.                               ) (Jointly Administered)
                                                                     )

                                    INITIAL MASTER SERVICE LIST

        Attached is a copy of the current Master Service List (as of August 3, 2020) filed and to be
used in accordance with the Court’s Order Granting Chapter 11 Complex Case Treatment [Docket
No. 17].

    Houston, Texas                                             /s/ Matthew D. Cavenaugh
    August 7, 2020                                             JACKSON WALKER LLP
                                                               Matthew D. Cavenaugh (TX Bar No. 24062656)
                                                               Veronica A. Polnick (TX Bar No. 24079148)
                                                               Genevieve M. Graham (TX Bar No. 24085340)
                                                               Vienna F. Anaya (TX Bar No. 24091225)
                                                               1401 McKinney Street, Suite 1900
                                                               Houston, Texas 77010
                                                               Telephone:     (713) 752-4200
                                                               Facsimile:     (713) 752-4221
                                                               Email:          mcavenaugh@jw.com
                                                                               vpolnick@jw.com
                                                                               ggraham@jw.com
                                                                               vanaya@jw.com

                                                               Proposed Counsel to the Debtors
                                                               and Debtors in Possession




1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are as follows: Benevis Corp. (0242); LT Smile Corporation (2818); Benevis Holding Corp. (0222);
      Benevis Affiliates, LLC (7420); Benevis, LLC (5524); Benevis Informatics, LLC (7833). The address of the
      Debtors’ headquarters is 1090 Northchase Parkway S.E., Suite 150, Marietta, GA 30067.
        Case 20-33918 Document 82 Filed in TXSB on 08/07/20 Page 2 of 6




                                      Certificate of Service

        I certify that on August 7. 2020, I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.

                                                     /s/ Matthew D. Cavenaugh
                                                     Matthew D. Cavenaugh
                                                  Case 20-33918 Document 82 Filed in TXSB on 08/07/20 Page 3 of 6


                                                                            Master Service List as of August 3, 2020

                  Name                                         Address               Fax             Phone                         Email                             Description
A/Coe Communications                        695 Littleton Rd                   404‐657‐8733     404‐656‐3300                                         30 Largest
                                            Parsippany, NJ 07054
ADP                                         P.O. Box 842875                                     843‐ 667‐1836    Johnny.Soto@ADP.com                 30 Largest
                                            Boston, MA 02284‐2875                               Ext. 0000
Ariete International, Inc                   1710 Cumberland Point Dr SE                         770‐446‐5757     Contact@Virginia.gov                30 Largest
                                            Ste 16
                                            Marietta, GA 30067
Bmo Harris Bank, NA                         111 W Monroe St                                                                                          Lienholders
                                            Chicago, IL 60603
Braxtel Communications                      99 Washington St                   860‐808‐5387     800‐ 370‐8353    attorney.general@ct.gov             30 Largest
                                            Melrose, MA 02176                                   Ext. 0000
Catamaran Resort Hotel & Spa                Attn: Accounts Receivable                           (858) 488‐1081   mstaples@catamaranresort.com        30 Largest
                                            3999 Mission Blvd
                                            San Diego, CA 92109
Cdw                                         P.O. Box 75723                                      800‐ 800‐4239    jeff.starnauld@cdw.com              30 Largest
                                            Chicago, IL 60675                                   Ext. 0000
CIT                                         21146 Network Pl                   602‐542‐4085     602‐542‐5025     AGInfo@azag.gov                     30 Largest
                                            Chicago, IL 60673
Cornerstone OnDemand Inc                    Dept Ch19590                                                                                             30 Largest
                                            Dept Atl
                                            Palatinee, IL 60055‐9590
Counsel to BMO ‐ Katten Muchin Rosenman LLP Attn: Geoff AuYeung, Esq.          (312) 902‐1061   312‐902‐5340     geoff.auyeung@kattenlaw.com         Lienholders
                                            525 West Monroe Street
                                            Suite 1900
                                            Chicago, IL 60661
Counsel to New Mountain – Proskauer         Attn: David Hillman                                 212‐969‐3470;    dhillman@proskauer.com              *NOA ‐ Counsel to New Mountain Finance
                                            Attn: Lucy Kweskin                                  212‐969‐3807     lkweskin@proskauer.com              Corporation
                                            Eleven Times Square
                                            (Eighth Avenue & 41st Street)
                                            New York, NY 10036‐8299
Dell Financial Services LLC                 P.O. Box 6549                                       410-576-6300     Abhilash.Bandari@Dell.com           30 Largest
                                            Carol Stream, IL 60197
Elite Facility Services LLC                 5221 St Augustine Road                              850-414-3300                                         30 Largest
                                            Jacksonville, FL 32207
Elkin Note                                  22 Lyndon Place                                                                                          30 Largest
                                            Mellville, NY 11747
Fortyfour, LLC                              44 Russell St Ne                                    (404) 800-4984                                       30 Largest
                                            485 Lexington Avenue
                                            Atlanta, GA 30317
Glidewell Laboratories                      4141 Macarthur Blvd                                 800‐854‐7256     mail@glidewelldental.com;           30 Largest
                                            Newport Beach, CA 92660                                              Angela.Wright@Glidewelldental.Com
Henry Schein                                P.O. Box 371952                                                                                          30 Largest
                                            Pittsburgh, PA 15250‐7952
Home Media LLC                              1122 Oberlin Rd                                                                                          30 Largest
                                            Suite 16
                                            Raleigh, NC 27605




BENEVIS CORP., et al.,                                                                          Page 1 of 4
                                              Case 20-33918 Document 82 Filed in TXSB on 08/07/20 Page 4 of 6


                                                                             Master Service List as of August 3, 2020

                        Name                                Address                    Fax            Phone                         Email                                Description
Ivision, Inc                             1430 W Peachtree St NW                 (678) 495‐1454   (678) 999-3002 lsullivan@ivision.com                  30 Largest
                                         Ste 425
                                         Atlanta, GA 30309
Jones Walker LLP                         Attn: Joseph E. Bain                                    713‐437‐1800    jbain@joneswalker.com                 *NOA ‐ Counsel to New Mountain Finance
                                         Attn: Gabrielle A. Ramirez                                              gramirez@joneswalker.com              Corporation
                                         811 Main St, Ste 2900
                                         Houston, TX 77002
Katten Muchin Rosenman LLP                                                                                       geoff.king@katten.com                 Lienholders
Linebarger Goggan Blair & Sampson, LLP   Attn: Don Stecker                      210‐225‐6410     210‐225‐6763    sanantonio.bankruptcy@publicans.com   *NOA – Counsel to Bexar County
                                         112 E Pecan St, Ste 2200
                                         San Antonio, TX 78205
Linebarger Goggan Blair & Sampson, LLP   Attn: Tara L. Grundemeier              713‐844‐3503     713‐844‐3400    houston_bankruptcy@publicans.com      *NOA – Counsel to Cypress‐Fairbanks ISD, Harris
                                         PO Box 3064                                                                                                   County, and Angelina County
                                         Houston, TX 77253‐3064
Linebarger Goggan Blair & Sampson, LLP   Attn: Elizabeth Weller                 469‐221‐5003     214‐880‐0089    dallas.bankruptcy@publicans.com       *NOA – Counsel to Ellis County, Tarrant County,
                                         2777 N Stemmons Freeway                                                                                       Dallas County, and Gregg County
                                         Ste 1000
                                         Dallas, TX 75207
Linkedin Corporation                     62228 Collections Center Dr                                                                                   30 Largest
                                         Chicago, IL 60693‐0622
Littlejohn & Co., LLC                    8 Soung Shore Dr                       (312) 902‐1061   (312) 902-5340 geoff.auyeung@kattenlaw.com            30 Largest
                                         Ste 303
                                         Greenwich, CT 06830
Look Listen Creative, LLC.               1737 Ellsworth Industrial Blvd NW                       404‐ 861‐0530   larry@looklisten.com                  30 Largest
                                         Ste B‐1                                                 Ext. 0000
                                         Atlanta, GA 30318
Marchex Inc                              520 Pike Street                                         206-331-3300                                          30 Largest
                                         Seattle, WA 98101
Medicor Imaging                          1927 South Tryon Street                                 614-466-4986                                          30 Largest
                                         Charlotte, NC 28203
Msg Consulting, Inc                      411 Hackensack Ave, FL 5                                (201) 786-9400 info@msgriskmgmt.com                   30 Largest
                                         Hackensack, NJ 07601
Office of The Attorney General           P.O. Box 12548                                                                                                Core ‐ Attorney General
                                         Austin, TX 78711‐2548
Office of The Attorney General           30 E Broad St, 14th Fl                                  614‐466‐4986                                          Core ‐ Attorney General
                                         Columbus, OH 43215
Office of The Attorney General           40 Capitol Sq SW                       404‐657‐8733     404‐656‐3300                                          Core ‐ Attorney General
                                         Atlanta, GA 30334
Office of The Attorney General           State of Florida                       850‐488‐5106     850‐414‐3300                                          Core ‐ Attorney General
                                         PL‐01 The Capitol
                                         Tallahassee, FL 32399‐1050
Office of The Attorney General           441 4th Street, NW                                                                                            Core ‐ Attorney General
                                         Washington, DC 20001
Office Of The Attorney General           2005 N Central Ave                     602‐542‐4085     602-542-5025    AGInfo@azag.gov                       Core ‐ Attorney General
                                         Phoenix, AZ 85004




BENEVIS CORP., et al.,                                                                           Page 2 of 4
                                            Case 20-33918 Document 82 Filed in TXSB on 08/07/20 Page 5 of 6


                                                                              Master Service List as of August 3, 2020

                     Name                               Address                        Fax           Phone                         Email                          Description
Office Of The Attorney General         55 Elm St                                 860‐808‐5387   860-808-5318    attorney.general@ct.gov         Core ‐ Attorney General
                                       Hartford, CT 06106

Office Of The Attorney General         202 N 9th St                                             804-786-2071    Contact@Virginia.gov            Core ‐ Attorney General
                                       Richmond, VA 23219

Office Of The Attorney General         200 St Paul Pl                                           410-576-6300    oag@oag.state.md.us             Core ‐ Attorney General
                                       Baltimore, MD 21202

Office of the United States Trustee    Attn: Hector Duran, Jr                    713‐718‐4670   713‐718‐4650    hector.duran.jr@usdoj.gov       U.S. Trustee
                                       515 Rusk St, Ste 3516
                                       Houston, TX 77002
Office of the United States Trustee    Attn: Stephen Statham                     713‐718‐4670   713‐718‐4650    stephen.statham@usdoj.gov       U.S. Trustee
                                       515 Rusk St, Ste 3516
                                       Houston, TX 77002
Proskauer Rose LLP                     Attn: Brooke H. Blackwell                 312‐962‐3551   312‐962‐3550    bblackwell@proskauer.com        *NOA ‐ Counsel to New Mountain Finance
                                       70 West Madison, Ste 3800                                                                                Corporation
                                       Chicago, IL 60602
Proskauer Rose LLP                     Attn: David Hillman                                      212‐969‐3470    dhillman@proskauer.com;         *NOA ‐ Counsel to New Mountain Finance
                                       Attn: Lucy Kweskin                                       212‐969‐3807    lkweskin@proskauer.com          Corporation
                                       Eleven Times Square
                                       (Eighth Avenue & 41st Street)
                                       New York, New York 10036‐8299
RDS Solutions, LLC                     99 Grayrock Road                                         888‐ 473‐7435                                   30 Largest
                                       Clinton, NJ 08809                                        Ext. 0000
Responsive Service & Maintenance Co.   P.O. Box 29                                              985‐ 893‐8105                                   30 Largest
                                       Suite 425                                                Ext. 0000
                                       Covington, LA 70434
Snowcloud Partners LLC                 645 Old Ranch Road                                                                                       30 Largest
                                       5Th Floor
                                       Park City, UT 84098
Staples Business Advantage             P.O.Box 405386                                           800‐ 944‐6819   support@staplesadvantage.com    30 Largest
                                       Dept Atl                                                 Ext. 0000
                                       Atlanta, GA 30384
Sun Life                               Attn: Usman Bajwa, Managing Director                                     usman.bajwa@SLCManagement.com   Core Party
                                       Sun Life Capital Management
                                       One York St, Ste 3200
                                       Toronto, ON M5J 0B6
                                       Canada
Tailwind Capital                       Attn: Syed Mohsin                                        212‐ 271‐3800   INFO@TAILWIND.COM               30 Largest
                                       485 Lexington Ave                                        Ext. 0000
                                       New York, NY 10017
The Internal Revenue Service           Centralized Insolvency Operations                                                                        Core ‐ Internal Revenue Service
                                       P.O. Box 7346
                                       Philadelphia, PA 19101‐7346



BENEVIS CORP., et al.,                                                                          Page 3 of 4
                                                   Case 20-33918 Document 82 Filed in TXSB on 08/07/20 Page 6 of 6


                                                                            Master Service List as of August 3, 2020

                    Name                                        Address              Fax            Phone                          Email                        Description
The Internal Revenue Service                  2970 Market St                                                                                 Core ‐ Internal Revenue Service
                                              Mail Stop 5‐Q30‐133
                                              Philadelphia, PA 19101‐7346
The Maintenance Company                       8286 Cleveland Ave Nw                           800‐ 309‐8857                                  30 Largest
                                              North Canton, OH 44720                          Ext.
The United States Attorney’s Office for the   Southern District of Texas       713‐718‐3033   713‐567‐9000     richard.kincheloe@usdoj.gov   Core ‐ United States Attorney’s Office for the
Southern District of Texas                                                                                                                   Southern District of Texas
The United States Attorney’s Office for the   Southern District of Texas       713‐718‐3033   713‐567‐9000     usatxs.atty@usdoj.gov         Core ‐ United States Attorney’s Office for the
Southern District of Texas                    Attn: Ryan K Patrick                                                                           Southern District of Texas
                                              Attn: Richard A Kincheloe
                                              1000 Louisiana, Ste 2300
                                              Houston, TX 77002
The United States Department Of Health And    200 Independence Ave Sw                                                                        Core ‐ United States Department of Health and
Human Services                                Washington, Dc, 20201                                                                          Human Services
Tiaa Commercial Finance, Inc                  10 Waterview Blvd                                                                              Lienholders
                                              Parsippany, NJ 07054
Tri‐North Builders Inc                        2625 Research Park Dr                           (608) 271-8717                                 30 Largest
                                              Fitchburg, WI 53711
Veristor Systems, Inc                         4850 River Green Pkwy                           678.990.1593     info@veristor.com             30 Largest
                                              Duluth, GA 30096




BENEVIS CORP., et al.,                                                                        Page 4 of 4
